Exhibit (a)(35) FOR IMMEDIATE RELEASE LIONSGATE EMPHASIZES ICAHN’S HISTORY OF VALUE DESTRUCTION AND SELF SERVING ACTIONS Lionsgate Recommends Shareholders Reject the Icahn Group’s Inadequate Offer and Not Tender Their Shares SANTA MONICA, Calif., and VANCOUVER, British Columbia, June 14, 2010 — Lionsgate (NYSE: LGF) (the “Company”) today issued the following letter, which will be mailed to its shareholders: June 14, 2010 Dear Fellow Lionsgate Shareholder: As you may know, the offer by Carl Icahn and certain of his affiliated entities (the “Icahn Group”) to purchase up to all of the shares of Lionsgate for U.S.$7.00 per share in cash is set to expire this Wednesday, June 16, 2010. Lionsgate’s Board of Directors urges shareholders to continue to protect your investment and reject this financially inadequate, coercive and opportunistic offer by not tendering your shares and affording Carl Icahn control of Lionsgate. If you have already tendered your shares, we strongly recommend that you withdraw them. All of Lionsgate’s directors and executive officers have informed Lionsgate that they do not currently intend to tender their shares into the offer. We are confident that the Icahn Group will not obtain control of Lionsgate, regardless of the additional shares recently tendered into the Icahn Group’s offer. A vast majority of shareholders have shown their support for the Company’s strategy and continue to reject the Icahn Group’s inadequate offer. As reflected in our most recently reported results, Lionsgate’s strategy is working. We will continue to create value for our shareholders. ICAHN HAS A HISTORY OF DESTROYING SHAREHOLDER VALUE Carl Icahn has a long history of destroying shareholder value once he obtains control of a company or even board representation: · Blockbuster’s share price declined by 96% when Mr. Icahn was a board member. [1] · During Mr. Icahn’s tenure as chairman of the board of WCI Communities, its equity value decreased to virtually zero (share value decreased by 99.8%). [2] [1] Based on Class A common stock. Icahn was elected to the Blockbuster board on May 11, 2005 and resigned on January 28, 2010. [2] Mr. Icahn joined the WCI Communities board at its annual meeting in August 2007 and was appointed chairman on September 6, 2007. o Mr. Icahn became chairman of the board of WCI Communities after a failed tender offer and prolonged proxy fight. While on the board, Mr. Icahn oversaw tremendous losses, and the company was unable to obtain needed financing. o One year after Mr. Icahn joined its board, WCI Communities filed for bankruptcy. · At BKF Capital, Mr. Icahns nominees who were elected to its board oversaw a decrease in value of 92%. [3] · During Mr. Icahns tenure as chairman of the board of XO Holdings, share value decreased 80%. [4] o While at XO, Mr. Icahn altered different areas of its capital structure, and XOs minority shareholders have filed a lawsuit alleging, among other things, that such alterations were to the detriment of minority shareholders. This precedent raises legitimate and disturbing questions about Mr. Icahns motives in offering Lionsgate a bridge facility. · American Railcar, an entity controlled by Mr. Icahn, declined by approximately 68% since its highest level in 2007. [5] In addition to our concerns about Carl Icahns record of value destruction, Mr. Icahns involvement on the board of directors of Blockbuster specifically underscores serious questions about his obvious lack of knowledge and understanding of the media business. During Mr. Icahns tenure on the Blockbuster board: · Blockbuster reported greater than $1.4 billion in losses; [6] and · Blockbusters share price plummeted from $10.05 per share to $0.40 per share  a colossal decline in shareholder value of 96%. [7] Mr. Icahn stepped down from Blockbusters board and sold a substantial portion of his stake at a fraction of his original investment after the companys market capitalization declined by nearly $2 billion. [8] [3] Mr. Icahns nominees joined the board of BKF Capital on January 23, 2006 and served until their resignation on September 19, 2008. [4] XO Holdings performance is measured from January 29, 2003, the first date it traded after emerging from bankruptcy. [5] As per a definitive proxy statement filed with the SEC by American Railcar Industries Inc. filed on June 8, 2010, Mr. Icahn is its majority stock owner and has been a director and chairman of its board since 1994. [6] Based on net income (loss) for second half of fiscal years 2005, 2006, 2007, 2008 and 2009, per Blockbuster filings. [7] Based on Class A common stock. Mr. Icahn was elected to the board on May 11, 2005 and resigned on January 28, 2010. [8] Market capitalization declined from $1.9 billion on May 11, 2005 to $71 million on January 28, 2010. The Wall Street Journal best summarizes Mr. Icahns Blockbuster failure: Next time, Carl Icahn should just read a book. Back in 2005, when the investor was campaigning for seats on Blockbusters board, he disputed suggestions that its video-rental business was dying by pointing to his experience with the chain. After playing tennis most Saturdays, he dropped by his local outlet where he sometimes had to wait for 15 minutes to rent a video. A good movie was the only escape you get. As is no secret, he was successful sort of. He got a seat on the board. But five years later, with the company now in financial straits, Mr. Icahn has relinquished his board seat. And Wednesday he disclosed he had sold a big chunk of his stake for as little as 18 cents a share. Given that he paid as much as $9 for his shares, he looks likely to lose most of his $191 million investment. That aint no blockbuster. [9] * [9] Heard on the Street: Overheard Icahns Bad Movie? The Wall Street Journal . April 1, 2010. Furthermore, we find it ironic that Mr. Icahn berates Lionsgates stock performance in light of the steep decline in value of Mr. Icahns own flagship fund, Icahn Enterprises. Shares of Icahn Enterprises declined to $38.74, [10] from its 2007 high of $134.00  an approximately 71% loss for investors in Icahn Enterprises. If Mr. Icahn cannot create value in his own funds, how can he do so in an industry in which he has limited and unsuccessful experience? ICAHNS EXPERIENCE DISTRIBUTING LOW BUDGET FILMS WAS AN ABJECT FAILURE In September 1997, Mr. Icahn formed Stratosphere Entertainment with Paul Cohen with the intent of releasing 12 low-budget films annually that were predicted to each gross between $3 million and $30 million worldwide. [11] Mr. Icahns company sustained significant losses and never had a film gross over $1.5 million at the U.S. box office. The highest grossing film was Hideous Kinky , which earned only $1.3 million at the U.S. box office and cost over $12 million to produce. The results of the movies released by Icahns company (based on US Box office figures from www.boxofficemojo.com) are clear: Movie Title Studio Total Gross Date Hideous Kinky Stratosphere April 16, 1999 One Tough Cop Stratosphere October 9, 1998 The Thief Stratosphere July 17, 1998 Xiu Xiu: The Sent Down Girl Stratosphere May 7, 1999 The School of Flesh Stratosphere February 26, 1999 Smiling Fish & Goat on Fire Stratosphere August 25, 2000 Six Ways to Sunday Stratosphere March 5, 1999 The Last Big Thing Stratosphere September 25, 1998 The Boys Stratosphere October 15, 1999 Note: Total Gross does not include additional releases, if any. After 18 months of losing money, Mr. Icahn replaced Mr. Cohen with Richard Abromowitz, and Stratosphere continued to deliver box office failures. Stratosphere floundered for another year, and in 2000 it ceased activities. [10] As of June 11, 2010. [11] "Icahn jumps into indie pic distrib'n." Daily Variety. September 26, 1997. It is noteworthy that in 1997, when he started Stratosphere, Mr. Icahn told The New York Times that he did not need to know about films to make money with them. [12] Today, Mr. Icahn does not personally claim to be a visionary in regard to any particular industry. [13] Clearly, Mr. Icahn did not know how to run a movie company back in 1997 when he founded Stratosphere and has done nothing to prove that he knows how to run one now. Do NOT let him destroy the value of Lionsgate. Do NOT tender your shares to him for U.S.$7.00 per share. ICAHN HAS NO COHERENT STRATEGY FOR LIONSGATE Mr. Icahn has yet to articulate a clear business plan for Lionsgate. He has, however, on numerous occasions, made unsubstantiated, incorrect and inflammatory remarks to gain attention and traction for his inadequate offer. DONT BE FOOLED BY ICAHNS SCARE TACTICS Mr. Icahn has made statements designed to create fear, uncertainty and doubt in shareholders minds in an attempt to buy Lionsgates shares cheaply. Just last week, in his June 11, 2010 letter to Lionsgate shareholders, Mr. Icahn proclaimed that, If these defaults were to be triggered and you are unable to obtain the necessary waivers or an alternative source of financing (a huge uncertainty, given the current state of the debt markets), Lions Gates assets may not be sufficient to repay this debt in full. As we have said, Lionsgate continues to engage in discussions with its lenders regarding a potential waiver or amendment to its credit facilities in order to prevent a potential event of default and is confident in its ability to obtain one in the near future if Mr. Icahns actions make it necessary. We will welcome the opportunity to review the actual terms of a proposed bridge facility from Mr. Icahn. We formally requested that Mr. Icahn disclose those terms to the Company and to the public. To date, Mr. Icahn has not shared any of those terms. Shareholders should consider that if the Icahn Group really believes that Lionsgates equity is worthless, would it be tendering to acquire up to all of the Companys shares at U.S.$7.00 per share? Dont transfer the value of your Lionsgate investment to Mr. Icahn in response to his unfounded threats. This is similar to the Icahn Groups failed tender offer for Lionsgates senior convertible notes at $0.73 and $0.75 on the dollar in March 2009. Today, these debt securities trade at $0.96-$0.98 on the dollar, approximately 31% more than Mr. Icahn offered for them last year. ICAHNS OFFER REMAINS INADEQUATE AND SHOULD BE REJECTED The financial inadequacy of the Icahn Groups offer has become more pronounced since the time that the original offer was launched, as Lionsgate continues to successfully execute its business strategy. The average price target of Wall Street analysts for Lionsgate shares as of June 11, 2010 is $8.85, a 26.4% premium to the Icahn Groups offer price of U.S.$7.00 per share. [12] Lee, Linda Lee. "Independent Files Draw a Finacier: Icahn Sees Prospects in Distribution." The New York Times. September 29, 1997. [13] Carl C. Icahn (March 24, 2010). Icahn Issues Open Letter to CEO of Lions Gate. Press Release. MANAGEMENTS STRATEGY IS WORKING Lionsgates management has a clear strategy that is delivering on its promise to build value for shareholders. Our business is on track and we continue to build our world class media platform. Over the past 10 years, Lionsgate has grownfrom a little independent studio distributing primarily art house films into anearly $1.7 billiondiversified global entertainment corporation. While we have tremendous value built up in our library, our backlog and our franchises, weremain, first and foremost, a growth company. As evidence of the strength of our business, during this period: · Revenues have increased eightfold; · Theatrical box office market share has improved tenfold; · Our library of titles is up 15 times over; and · Televisionrevenues have grown by a factor of 40 since 1999. As we have consistently stated, we believe the Companys interests are best served by continuing to execute our business strategy, which has been delivering demonstrable results and value to all shareholders. Our recently released fiscal 2010 results further support this successful strategy. Lionsgate is poised to deliver exceptional value to our shareholders from the portfolio of assets we have been steadily building. Regardless of the additional shares recently tendered into the Icahn Groups offer, we are confident that the Icahn Group will not obtain control of Lionsgate through its tender offer, as a vast majority of shareholders have shown their support for the Board and managements strategy and rejected the offer. Lionsgate urges shareholders to protect the value of your investment and continue to reject the Icahn Groups inadequate offer by NOT tendering your shares now, or during the subsequent offering period. For those who have already tendered your shares, you must act NOW to withdraw them promptly. If you have any questions or require assistance withdrawing your shares, please call MacKenzie Partners at (800) 322-2885. We sincerely appreciate your continued support and confidence. Sincerely, /s/ Jon Feltheimer/s/ Michael Burns Jon FeltheimerMichael Burns Co−Chairman and Chief Executive OfficerVice Chairman If you have any questions, require assistance withdrawing your shares or need additional copies of Lionsgate’s materials, please call MacKenzie Partners today at the phone numbers listed below. 105 Madison Avenue
